PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,631,650
Issue Date: April 28, 2020
Application No. 16/489,033
Filing or 371(c) Date: August 27, 2019
Attorney Docket No. 002500-000022
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the provisions of 37 CFR 1.181 (no fee), filed, 
November 09, 2020, requesting issuance of a duplicate Letters Patent for the above-identified patent.

A review of the record indicates that a new Letters Patent for the above-identified patent has been remailed on January 15, 2021, to the address of record.  As a result, the petition is hereby DISMISSED AS MOOT.

Any questions concerning this decision may be directed to JoAnne Burke at (571) 272-4584.  


/ Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions